DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 10-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-7, 9, 13-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faller et al. (US 20170078821) in view of Clemow et al. (US 6577736)
Regarding claims 1, 13 and 14, Faller discloses a method of rendering audio, the method comprising: receiving a spatial audio signal, wherein the spatial audio signal includes position information for rendering audio (Paragraphs: 0028, 0035-0036 and 0117: Faller discusses how a system determine the spatial audio source using HRTFs to obtain the desired audio source position); processing the spatial audio signal to determine a plurality of weights based on the position information (Paragraphs: 0019, 0024 and 0157-0158: Faller discusses how a system considering two pairs of loudspeakers around the head, based on an azimuth angle of the spatial audio sources to reproduced and to use either the front or the back loudspeaker); and rendering the spatial audio signal to form a plurality of rendered signals (Paragraphs: 0136, 0139 and 0156: Faller discusses how a system processes a source audio signal to provide the first input audio signal and the second input audio signal, i.e. a plurality of rendered signals), 
Faller discloses the invention set forth above but does not specifically points out “the plurality of rendered signals are amplitude weighted according to the plurality of weights, and wherein the plurality of rendered signals includes a plurality of binaural signals that are amplitude weighted according to the plurality of weights”
Clemow however disclose the plurality of rendered signals are amplitude weighted according to the plurality of weights (Col.5 lines 58-65 and fig.8: Clemow discusses a multiple sound sources wherein the frontal and rearward gain control means control the gains of the frontal and rearward channel pairs respectively), and wherein the plurality of rendered signals includes a plurality of binaural signals that are amplitude weighted according to the plurality of weights (Col.3 lines 38-50, Col.5 lines 58-65, Col.6 lines 1-15 and fig.8: Clemow discusses how a system controlling the gain of the left channel signal of binaural pair of signals (i.e. plurality of binaural signals) using a front signal gain control means and a rear signal gain control means to provide respective gain controlled front left and rear left signals respectively; and how the respective gains of the frontal and rearward gain control means are controlled so as to be determined by the azimuth angle of the virtual sound source, according to a simple, pre-determined algorithm).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Faller, and modify a system wherein the plurality of rendered signals are amplitude weighted according to the plurality of weights, and wherein the plurality of rendered signals includes a plurality of binaural signals that are amplitude weighted according to the plurality of weights, as taught by Clemow, thus allowing to render effective rearward placement of virtual sound source which are rich in high frequency providing enhanced 3D sound for listener, as discussed by Clemow
Considering claims 2 and 17, Faller discloses the method of claims 1 and 14, wherein rendering the spatial audio signal to form the plurality of rendered signals comprises: rendering the spatial audio signal to generate an interim rendered signal; and weighting the interim signal according to the plurality of weights to generate the plurality of rendered signals (Paragraphs: 0103-0104 and 0179-0180: Faller discusses how an audio rendering using loudspeakers and also discloses multi-channel audio signals, such as stereo signals, surround signals, as well as binaural signals).   
Considering claim 3 and 18, Faller discloses the method of claim 1 and 14, wherein the plurality of weights correspond to a front-back perspective applied to the position information (Paragraphs: 0019, 0024 and 0157-0158: Faller discusses how a system considering two pairs of loudspeakers around the head, based on an azimuth angle of the spatial audio sources to reproduced and to use either the front or the back loudspeaker). 
Considering claims 4 and 19, Clemow further discloses the method of claims 1 and 14, wherein rendering the spatial audio signal to form the plurality of rendered signals corresponds to splitting the spatial audio signal, on an amplitude weighting basis, according to the plurality of weights (Col.5 lines 58-65, Col.6 lines 1-15 and fig.8).
Considering claims 5 and 20, Faller discloses the method of claims 1 and 14, wherein the spatial audio signal includes a plurality of audio objects, wherein each of the plurality of audio objects is associated with a respective position of the position information; wherein processing the spatial audio signal includes processing the plurality of audio objects to extract the position information; and wherein the plurality of weights correspond to the respective position of each of the plurality of audio objects (Paragraphs: 0179-0182 and fig.15).  
Considering claim 6, Faller discloses the method of claim 1, wherein each of the plurality of rendered signals is a binaural signal that includes a left channel and a right channel (Paragraphs: 0109, 0120 and 0127: Faller discusses how the Binaural signals can be two-channel audio signals; and how the binaural signals are reproduced over headphones at the left ear and the right ear signal).  
Considering claim 7, Clemow further discloses the method of claim 1, wherein the plurality of rendered signals includes a front signal and a rear signal, wherein the front signal includes a left front channel and a right front channel, and wherein the rear signal includes a left rear channel and a right rear channel (Col.5 lines 58-65, Col.6 lines 1-15 and fig.8).  
Considering claim 9, Faller discloses the method of claims 1, further comprising: outputting, from a plurality of loudspeakers, the plurality of rendered signals (Paragraphs: 0008-0009 and 0120: Faller discusses how an audio signals can be presented to the listener using a wearable frame, wherein the wearable frame comprises the loudspeakers for audio presentation). 
4. Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faller et al. (US 20170078821) in view of Clemow et al. (US 6577736) and further in view of Terai et al. (US 20010031062).
 Considering claim 8, Faller in view of Clemow fail specifically to points out claim 8. Terai however discloses the method of claim 8, wherein the plurality of rendered signals includes a front signal, a rear signal, and another signal, wherein the front signal includes a left front channel and a right front channel, wherein the rear signal includes a left rear channel and a right rear channel, and wherein the other signal is an unpaired channel (Paragraphs: 0147-0151 and fig.10: Terai discusses how a low frequency-dedicated speaker for only reproducing acoustic signals in a low frequency band, in addition to the elements described in the left and right side of the headphone speaker).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Faller and Clemow, and modify a system wherein the plurality of rendered signals includes a front signal, a rear signal, and another signal, wherein the front signal includes a left front channel and a right front channel, wherein the rear signal includes a left rear channel and a right rear channel, and wherein the other signal is an unpaired channel, as taught by Terai, thus the listener can correctly recognize virtual sound source from front or behind regardless of individual difference in recognizing ability by reproducing multi-channel acoustic signal, as discussed by Terai.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            12/02/2021